Citation Nr: 0015124	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-01 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for flu-like symptoms 
as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for joint pain as a 
manifestation of an undiagnosed illness.

3.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.

4.  Entitlement to service connection for hypertension as a 
manifestation of an undiagnosed illness.

5.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

6.  Entitlement to service connection for an acquired 
psychiatric disorder as a manifestation of an undiagnosed 
illness.

7.  Entitlement to service connection for weakness as a 
manifestation of an undiagnosed illness.

8.  Entitlement to service connection for nausea and vomiting 
as manifestations of an undiagnosed illness.

9.  Entitlement to service connection for diarrhea as a 
manifestation of an undiagnosed illness.

10.  Entitlement to service connection for liver disease as a 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Hartford, Connecticut, that denied the veteran's claims for 
hypertension, headaches, an acquired psychiatric disorder, 
flu-like symptoms, joint pain, fatigue, weakness, nausea, 
diarrhea and liver disease, all claimed as manifestations of 
an undiagnosed illness(es). 


REMAND

The statutory and regulatory scheme for perfecting an appeal 
begins with an NOD and is completed by a substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a); § 38 C.F.R. 
§ 20.200 (1999); Roy v. Brown, 5 Vet. App. 554 (1993).

In January 1998 the veteran submitted a Notice of 
Disagreement of the October 1997 RO rating decision 
disagreeing with the issues of service connection for flu-
like symptoms, joint pain and fatigue as manifestations of an 
undiagnosed illness(es).  A Statement of the Case (SOC) 
addressing these three issues was issued to the veteran and 
his representative in January 1998, followed by a substantive 
appeal (VA Form 9) in February 1998.  These issues have thus 
been perfected for appellate review.  38 U.S.C.A. § 7105(a); 
§ 38 C.F.R. § 20.200 (1999)

However, in the February 1998 substantive appeal, the 
veteran's representative pointed out that only three of the 
ten issues were listed on the SOC and that many issues were 
missing.  The RO responded to this by furnishing the veteran 
and his representative a SOC in October 1998 addressing the 
remaining seven issues.  A letter accompanying the October 
1998 SOC explained that if the veteran did not complete the 
appeal within 60 days, or within the remainder of the one-
year period from the date of the letter notifying him of the 
action on appeal, his case would be closed.  See 38 C.F.R. § 
20.302(b) (1998); 38 U.S.C.A. § 7105(d)(3) (West 1991); 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  A formal 
appeal permits the appellant to consider the reasons for an 
adverse RO decision, as explained in the SOC, and to 
formulate and present specific arguments relating to errors 
of fact or law made by the RO.  38 U.S.C.A. § 7105(d)(3); 
Roy, at 555.

In February 2000 the veteran's representative submitted 
written argument (VA Form 646) addressing all 10 of the 
veteran's service-connected undiagnosed illness claims.

If the veteran or his representative has not submitted a 
timely substantive appeal as to the remaining seven issues 
regarding undiagnosed illness(es), the Board has no 
jurisdiction to consider them on the merits.  Because the RO 
has not considered the issue of the timeliness of a 
substantive appeal as to these seven issues, the Board may 
not do so in the first instance as the veteran has not had 
the opportunity to offer evidence and argument on this issue.  
See Marsh v. West, 11 Vet. App. 468 (1998); Bernard v. Brown, 
4 Vet. App. 384 (1993).  Consequently, this case must be 
remanded to the RO for consideration of the timeliness of a 
substantive appeal regarding the issues of service connection 
for hypertension, headaches, an acquired psychiatric 
disorder, weakness, nausea, diarrhea and liver disease, all 
claimed as manifestations of an undiagnosed illness(es).

When the veteran filed his January 1997 claim of service 
connection for manifestations of an undiagnosed illness(es), 
he said that he had continually sought medical treatment from 
a VA medical facility in Newington/West Haven.  Despite the 
RO's March 1997 request to the VA medical facility in West 
Haven/Newington for the veteran's treatment records, there 
are no such records on file.  Because these records may be 
adequate to complete the veteran's application for benefits 
regarding the issues that are properly on appeal, and such 
records are presumed to be in the custody of VA, the RO 
should once again request all treatment records from the West 
Haven/Newington VA medical facility.  If the West 
Haven/Newington VA medical facility cannot locate any such 
records, they should so inform the RO.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

In November 1996 the veteran completed a Persian Gulf 
Registry Questionnaire and in January 1997 he completed a 
Persian Gulf Registry Medical Questionnaire.  However, the 
claims file is devoid of a Persian Gulf Registry examination 
report.  Keeping in mind that it is the veteran's burden to 
submit some evidence indicating either that his illness is 
incapable of diagnosis or, at a minimum, that physicians who 
provided treatment or examination of the illness have not 
attributed it to a known diagnosis, the veteran is invited to 
request a Persian Gulf Registry examination.  See VAOPGPREC 
4-99 (May 3, 1999).  Based on the foregoing, this case is 
hereby REMANDED to the RO for the following action:

1.  The RO should review the issue of the 
timeliness of a substantive appeal with 
respect to the veteran's claims of 
service connection for hypertension, 
headaches, an acquired psychiatric 
disorder, weakness, nausea, diarrhea and 
liver disease, all claimed as 
manifestations of an undiagnosed 
illness(es).

2.  If the RO's determination is adverse 
to the veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC) as to the 
timeliness of his substantive appeal, and 
be given an opportunity to offer evidence 
and argument with respect to that 
determination.  The SSOC should contain a 
summary of the pertinent facts as well as 
the pertinent laws and regulations 
applicable to the proper filing of 
appeals.

3.  The RO should make another attempt to 
obtain the veteran's treatment records 
from the VA medical facility in West 
Haven/Newington.  The West 
Haven/Newington VA medical facility 
should be specifically requested to 
inform the RO if it is unable to locate 
the records as requested.   

4.  The RO should advise the veteran that 
he may request a Persian Gulf Registry 
examination in order to support his 
claimed manifestations of an undiagnosed 
illness(es) which have been certified for 
appeal.  See VAOPGPREC 4-99.

5.  After the development noted above has 
been completed, the RO should again 
review the veteran's claim for service 
connection for manifestations of an 
undiagnosed illness(es) that have been 
certified for appellate review.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be issued a Supplemental Statement of the 
Case which provides the veteran with an 
adequate recitation of the applicable 
laws and regulations and allows for a 
reasonable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to develop the record.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


